ON MOTION FOR REHEARING.
In the motion able counsel insist that we are out of line in ruling that it was error to incorporate in Instruction No. 2 as to what the law presumes. [4] Adverse possession means a possession in opposition to the true title and real owner, and such possession implies that it commenced in wrong by ouster or disseizin and is maintained against right, and the law presumes "that every possession is rightful and consistent with, not in opposition or adverse to, title and ownership." [Hunnewell v. Burchett, 152 Mo. 611, l.c. 614, 54 S.W. 487.] Therefore, a party who relies upon adverse possession, in order to rebut this presumption, must prove his possession to be adverse; he must show "the actual knowledge of the real owner that he claims in opposition to" or, "he must show such an occupancy and user, so open and notorious and inconsistent with, as well as injurious to, the rights of the true owner, that the law will authorize, from such facts, the presumption of such knowledge by the true owner." [Hunnewell v. Burchett, supra. See, also, Missouri Lumber Mining Company v. Jewell, 200 Mo. 707, l.c. 716, 98 S.W. 578; Heckescher v. Cooper, 203 Mo. 278, l.c. 293, 101 S.W. 658; McCune v. Goodwillie, 204 Mo. 306, l.c. 339, 102 S.W. 997; Burnside v. Doolittle, 324 Mo. 722, l.c. 731, 24 S.W.2d 1011; 2 C.J., sec. 587, p. 264.] As held in the opinion, following Corrigan v. Early (Mo.), 183 S.W. 574, when the evidence tends to show that the possession has all the qualities of an adverse holding, the law presumes that such possession is adverse, absent evidence to the contrary. But these presumptions, when there is evidence to show the facts, have no place in an instruction.
The motion for rehearing should be overruled, and it is so ordered. *Page 360